Citation Nr: 1236897	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted service connection, effective May 12, 2003, for PTSD, and assigned a disability rating of 50 percent.  The Veteran perfected an appeal as to the rating, and in March 2012 the Board issued a decision awarding a 70 percent rating for the Veteran's PTSD, which the RO awarded effective May 12, 2003.  Along with that decision, the Board recognized that evidence in the claims folder raised the question of entitlement to a TDIU, and noted the finding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which deems a TDIU as a part of an increased disability rating claim when such claim is raised by the record.  As such, the Board remanded the matter for additional development.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

While further delay is regrettable, for the reasons explained below, the Veteran's appeal is again REMANDED to the RO via the Appeals Management Center (AMC). VA will notify the Veteran if further action is required on his part.


REMAND

As noted by the Board in its March 2012 remand, the Veteran has asserted that 
the effects of his service-connected posttraumatic stress disorder (PTSD) make 
him unable to sustain regular employment.  A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  In this case, the Veteran has one service-connected disability, PTSD, and it is rated as 70 percent disabling.  Thus, he meets the schedular requirement for a TDIU under 38 C.F.R. § 4.16(a).  The question remains whether he is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  

The Board has reviewed the record during the course of the Veteran's increased rating claim for evidence related to his employability.  The PTSD claim was initiated in May 2003.  As the TDIU claim, which was raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), is part and parcel of the rating claim, the Board has reviewed the claims file dating back to May 2003.

In December 2003, the Veteran reported to VA that he could not leave his house or property much.  VA treatment records dated earlier that year do show that he was diagnosed with agoraphobia.

In June 2004, the Veteran underwent his initial VA examination for PTSD.  At that time, the VA examiner noted that it appeared that the Veteran, during previous employment, was always needing to be alone, and had an aversion to people that would cause him to quit jobs.  If he could not work alone, he was totally intolerant and would need to leave.  This, according to the VA examiner, would make his ability to be employed marginal at best.

In April 2005, the VA Social Worker that treated the Veteran submitted a statement summarizing his mental health status and found that the Veteran has been unable to work, due in large part to his acknowledged PTSD and physical disabilities, for the past twenty years.

In August 2005, the Veteran again underwent VA examination related to his PTSD.  This examiner opined that the proper diagnosis for the Veteran was psychotic disorder, and went on to state that clearly the Veteran is unemployable due to his very serious mental illness.  The examiner went on, however, to state that it is difficult to assess to what extent his PTSD symptoms play a role in his unemployability.

Following several years, the RO again afforded the Veteran a VA examination in July 2011.  At that time, the examiner noted that the Veteran was functioning as well as he was at the time of his original compensation and pension examination.  He reported that he stopped driving six months prior to the examination.  He did report that he is calmer after changing medication, without violence, anger or mood disturbance.  He continued to avoid most people and activities.

In April 2012, the same VA examiner issued an addendum opinion following 
the Board's remand.  The examiner repeated the remarks from the July 2011 examination report, and noted that the Veteran denied that he is any more violent or in any more distress than at the time of his original VA examination.  Based upon this, the examiner stated that she did not see a reason why the Veteran would be deemed unemployable.  The Board notes that this conclusion did not appear to take into account the previous opinions concerning employability.  In particular, the examiner stated that the Veteran's mental status was the same as at the time of the original examination, which was in June 2004, and then concluded that he was not deemed unemployable.  However, at the time of the June 2004 examination, the VA examiner reported his ability to be employed to be marginal at best.  Also, the records since that initial VA examination suggest that a psychiatric disorder impacts his employability, and several times he has been described as unemployable.  In light of the above, the Board finds that additional opinion as to the Veteran's employability, as well as an explanation of the cause of any unemployability, is necessary to decide this claim.  Additional remand, therefore, is required.  

Hence, the Board finds that the claims file should be returned to the examiner who conducted the July 2011 VA examination and April 2012 addendum, if available, to obtain an opinion as to whether the Veteran's PTSD symptomatology, without consideration of the Veteran's age or nonservice connected disabilities, and in consideration of his medical history, renders the Veteran unable to secure or follow a substantially gainful occupation.

Finally, the Board recognizes that the most recent VA outpatient treatment records in the claims file are dated in July 2011.  On remand, relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's psychiatric treatment and employability dating from July 2011, including but not limited to records from the Albany VA Medical Center to include associated outpatient clinics.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, send the claims file to the VA examiner who completed the July 2011 examination and April 2012 addendum, if available.  Following review of the claims file, the examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's PTSD symptomatology renders him unable to secure or follow a substantially gainful occupation.  In this analysis, the examiner should consider all relevant medical evidence throughout the course of this appeal, to include:

* 2003 treatment for agoraphobia;
* June 2004 opinion by a VA examiner that the Veteran's ability to be employed is marginal at best;
* April 2005 VA social worker opinion that the Veteran is unemployable due to PTSD and physical disabilities; 
* August 2005 VA examiner's opinion that the Veteran is unemployable due to severe mental illness, diagnosed as psychosis at that time;
* July 2011 and April 2012 notation that the severity of the Veteran's condition is the same as in 2004.

If the examiner concludes that the major impact on employability arises from a psychiatric disorder that is distinct and unrelated to PTSD, the examiner should so state and explain the basis for the conclusion.  

If the examiner, based upon a review of the record, deems the Veteran to in fact be employable, then the examiner should explain why, and include a determination of whether the Veteran has been deemed unemployable at any time during the course of this claim and appeal.

If, however, the examiner does determine upon further review that the Veteran is unemployable, then the examiner should submit an opinion as to whether it is at least as likely as not that this unemployability is due to his service-connected mental disorder, without regard to age and nonservice connected disability.

A rationale for any opinion expressed should be provided. 

If the original examiner is not available, the claims file review and opinion should be provided by an examiner with similar qualifications.  If a new examination is deemed necessary, one should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If additional development is deemed necessary based on information or evidence obtained in response to the above directives, such should be accomplished.  

4.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


